Title: To George Washington from James McHenry, 18 July 1798
From: McHenry, James
To: Washington, George



My dear General,
Philad[elphia] 18 July 1798

I arrived here between 7 & 8 o’clock on tuesday morning, and before seeing my family presented your letter to the President. He was at breakfast with Mrs Adams. They both read it and expressed themselves pleased. The same day I waited upon him to arrange the nominations. They stand as follows and are now before the Senate. vz.


          
            Alexander Hamilton Inspector &c.
          
          
            Charles C. Pinckney
            }
            Major Genls
          
          
            Henry Knox
            
          
          
            John Brooks
            }
            
          
          
            Wm Washington
            Brigadiers
          
          
            Jonathan Dayton
            
          
          
            Wm S. Smith Adjutant General
          
          
            James Craik Physician Gen.
          
        

          
            Provisional army
            }
            
            
            
          
          
            Henry Lee
            Major Generals
            
            
          
          
            Edward Hand
            
            
            
          
          
            Ebenr Huntington
            }
            Brigadiers
          
          
            Richeson [Richardson] Davie N. Carolina
          
          
            Anthony W. White
          
          
            John Sevier Tennessee (present Governor[)]
           
        
There will be a strong opposition in the Senate to Wm Smith for the office to which he is nominated, and there would have been an opposition to him had he been nominated only for Brigadier, which I urged, but could not obtain. It is doubtful whether the President will be induced from a knowledge of the temper of the Senate, to make an alteration; and give Dayton the Adjutant generals place and Smith that of Daytons. He has been spoken to this evening by several of the members to that effect, and I shall be obliged to mention the subject to him to-morrow morning. It will be a disagreeable scene but it must be encountered. I am with sincere respects to Mrs Washington and Miss Custis your attached and affectionate hble St

James McHenry

